                           1 McCormick, Barstow, Sheppard,
                             Wayte & Carruth LLP
                           2 Gordon M. Park, #72190
                               gordon.park@mccormickbarstow.com
                           3 Dana B. Denno, #227971
                               dana.denno@mccormickbarstow.com
                           4 Andreanne Breton, #322893
                               andreanne.breton@mccormickbarstow.com
                           5 7647 North Fresno Street
                             Fresno, California 93720
                           6 Telephone:     (559) 433-1300
                             Facsimile:     (559) 433-2300
                           7
                             Attorneys for Defendant
                           8 UNITED FIRE & CASUALTY COMPANY

                           9
                                                           UNITED STATES DISTRICT COURT
                       10
                                               EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
                       11

                       12
                               VALLEY PROTEIN, LLC,                             Case No. 1:19-CV-00231-AWI-SKO
                       13
                                             Plaintiff,                         STIPULATION OF THE PARTIES AND
                       14                                                       ORDER EXTENDING TIME TO
                                      v.                                        EXCHANGE RULE 26 INITIAL
                       15                                                       DISCLOSURES
                          UNITED FIRE & CASUALTY COMPANY,
                       16 and Does 1 through 100, inclusive,                    Mandatory Scheduling Conference:
                                                                                Date: May 9, 2019
                       17                    Defendants.                        Time: 9:30 a.m.
                                                                                Hon. Sheila K. Oberto
                       18                                                       U.S. Magistrate Judge
                                                                                Ctrm: #7 (6th Floor)
                       19
                                      TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
                       20
                                      Plaintiff Valley Protein, LLC (“Plaintiff”) and defendant United Fire & Casualty Company
                       21
                               (“Defendant”) (collectively, the “Parties”) stipulate pursuant to Federal Rule of Civil Procedure
                       22
                               26(a)(1)(C) to extend the deadline to May 28, 2019 for the Initial Disclosures required by Rule
                       23
                               26(a)(1), and request that the Court enter an Order that the Initial Disclosures required by Rule
                       24
                               26(a)(1) are due by May 28, 2019.
                       25
                                                            STIPULATION OF THE PARTIES
                       26
                                      1.     The Parties, through counsel, met and conferred on the topics required by the Court
                       27
                               in advance of the Scheduling Conference that is to be held on May 9, 2019 (“Rule 26(f)
                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                               1
   CARRUTH LLP                    STIPULATION OF THE PARTIES AND ORDER EXTENDING TIME TO EXCHANGE RULE 26 INITIAL
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                                DISCLOSURES
                           1 Conference”).

                           2            2.      The Parties agree to provide each other additional time to prepare the Initial

                           3 Disclosures required by Rule 26(a)(1).

                           4            3.      Rule 26(a)(1)(C) permits the Parties to stipulate to a due date for Initial Disclosures

                           5 (F.R.C.P. 26(a)(1)(C) (“A party must make the initial disclosures at or within 14 days after the

                           6 parties’ Rule 26(f) conference unless a different time is set by stipulation or court order . . .”).)

                           7            NOW, THEREFORE, pursuant to Rule 26(a)(1)(C), the Parties jointly request and HEREBY

                           8 STIPULATE that the deadline for Initial Disclosures required by Rule 26(a)(1) for this action be

                           9 extended to May 28, 2019.

                       10 Dated: April 22, 2019                                     MCCLENNY, MOSELEY & ASSOCIATES,
                                                                                                PLLC
                       11

                       12                                                                        /s/ Heather E. Hall
                                                                                   By:
                       13                                                                          Heather E. Hall
                                                                                                 Andrew Rebennack
                       14                                                         Attorneys for Plaintiff VALLEY PROTEIN, LLC

                       15 Dated: April 25, 2019                                         McCORMICK, BARSTOW, SHEPPARD,
                                                                                            WAYTE & CARRUTH LLP
                       16

                       17
                                                                                   By:             /s/ Gordon M. Park
                       18                                                                            Gordon M. Park
                                                                                                       Dana Denno
                       19                                                                           Andreanne Breton
                       20                                                               Attorneys for Defendant UNITED FIRE &
                                                                                                CASUALTY COMPANY
                       21

                       22                                                      ORDER

                       23               Pursuant to the above-stipulation of the Parties (Doc. 11), the deadline for Initial Disclosures

                       24 required by Rule 26(a)(1) shall be extended to May 28, 2019.

                       25

                       26 IT IS SO ORDERED.
                       27
                               Dated:        April 29, 2019                                    /s/   Sheila K. Oberto              .
                       28                                                           UNITED STATES MAGISTRATE JUDGE
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                                    2
   CARRUTH LLP                    STIPULATION OF THE PARTIES AND ORDER EXTENDING TIME TO EXCHANGE RULE 26 INITIAL
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                                DISCLOSURES
                           1

                           2

                           3

                           4

                           5

                           6

                           7

                           8

                           9

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
                                                                      3
   CARRUTH LLP                 STIPULATION OF THE PARTIES AND ORDER EXTENDING TIME TO EXCHANGE RULE 26 INITIAL
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                             DISCLOSURES
